Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is a non-final action in response to preliminary amendment filed on 03/09/2018. Claims 1-20 are pending.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/08/2017, 05/27/2018, 03/01/2019, 03/12/2019, 07/18/2019, 11/06/2019, 03/04/2020, 09/14/2020, 11/09/2020 are in compliance with the provisions of 37 CFR 1.97 except for the following items noted below.  Accordingly, the information disclosure statement is being considered by the examiner.
JP 2002352387 listed on the IDS filed 05/27/2018 is not accompanied by a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Objection
Claims 1 and 11 are objected because it appears that the word “non-transitory” was inadvertently omitted. This appears to be a typographical error. Applicant may see claim 20 where the word “non-transitory” precedes computer readable storage medium.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101. 
Step 1:
Claims 1-20 falls within either method or system. Therefore, they fall within at least one of the four statutory categories.
Step 2A prong 1:
As per independent claims, using claim 1 as representative example, claim 1 recites the following limitations.
obtain … a service request [from a passenger] …, wherein the service request comprises starting point information and destination information;
… determine an estimated transport service fee based on the service request;
… obtain a price adjustment condition based on the service request, wherein the price adjustment condition is related to the starting point or historical information …;
… determine an amount of price adjustment based on the price adjustment condition;
… determine an estimated transport service fee after price adjustment based on the amount of price adjustment and the estimated transport service fee; and
transmit … the estimated transport service fee after price adjustment ….
Claims 11 and 20 include substantially similar limitations identified above. These limitations, in a combination, describe a series of steps to calculate a transport service fee, an adjustment and a transport service fee after adjustment for a passenger, and eventually transmit the service fee after price adjustment to the passenger. This describe a commercial and business relation in addition to being managing interpersonal relationship. All of which falls within the groupings of certain methods of organizing human activities. 
Furthermore, it’s worth noting that the step of determining fee, obtaining condition, determining adjustment, and determine fee after adjustment are also steps that can completely performed in human mind as they all related to evaluating and judgement, thereby falling within the grouping of mental processes as well.
Therefore, for at least the reason, the claims recite an abstract idea.

Step 2A prong 2
Claims 1, 11, 20 include the following additional elements.
Claim 1:
At least one [non-transitory] computer-readable storage medium including a set of instructions [for determining a transport service fee]
At least one processor in communication with the at least one [non-transitory] computer-readable storage medium, wherein when executing the set of instructions, the at least one processor is directed to [perform the abstract idea]
Obtain first electronic signals encoding a service request from a passenger terminal device
Operate logical circuits in the at least one processor [to perform steps of the abstract idea]
[wherein price adjustment] condition [can alternatively] related to [historical information] of the passenger terminal device or a driver terminal device
Transmit second electronic signals encoding the estimated transport fee after price adjustment to the passenger terminal device

Claim 11:
Obtaining first electronic signals encoding a service request from a passenger terminal device
Operate logical circuits in the at least one processor [to perform steps of the abstract idea]
Transmit second electronic signals encoding the estimated transport fee after price adjustment to the passenger terminal device

Claim 20: 
Non-transitory computer-readable medium comprising executable instructions that when executed by an electronic device that includes at least one processor, direct the at least one processor to perform actions of [the abstract idea]
Obtaining first electronic signals encoding a service request from a passenger terminal device
Operate logical circuits in the at least one processor [to perform steps of the abstract idea]
Transmit second electronic signals encoding the estimated transport fee after price adjustment to the passenger terminal device

Each and every individual additional elements noted above are general purpose computer components described in high level generality. In addition, they’re only being invoked in an manner of merely applying the abstract idea on a computer. For example, in claim 1, the medium stores instructions for processor to execute and the processor (including logical circuits) merely “communicates” with the medium and then simply “operate[s]” the circuits in the processor to perform the abstract idea. In addition to the processor, a passenger terminal device is used as an origin of information and destination of the eventual calculated fee after adjustment and electronic signals are used as medium of information transfer. They are both similarly used in a manner of merely applying the abstract idea on a computer. Specifically, the terminal devices (either passenger or driver) is merely described as having information being obtained “from a passenger terminal device” and price is eventually transmitted “to the passenger terminal device”. The signals are merely described to encode whatever information that is included. Both descriptions are mere instructions to implement the abstract idea on a computer. Viewed in a combination, these additional element still amount to no more than mere applying the abstract idea on a computer. 
Claim 11’s additional elements are similar to that of claim 1. Claim 20’s additional element are similar to 11 except for adding non-transitory computer readable medium. However, that can be similarly analyzed with claim 1’s non-transitory computer readable storage medium.
Therefore, these additional elements would therefore insufficient to integrate the abstract idea into practical application, whether individually or in an ordered combination. Therefore, the claims are directed to an abstract idea.

Step 2B
As noted in the step 2A prong 2 analysis above, claims 1, 11, 20’s additional elements, whether viewed individually or as an ordered combination, are mere instructions to implement the abstract idea on a computer and are merely applying the abstract idea on generic computer components. Such additional elements would likewise insufficient to provide an inventive concept. Therefore the claims are ineligible.
Dependent claims 2-6, 8, 10, 12-16, 18, 19 are merely describing additional rules to be followed to perform the abstract idea, thereby they merely further narrow the abstract idea identified above. The rest of the analysis would therefore remain sufficiently similar. 
Claim 7, 17 also further narrow the abstract idea by including additional rules to be followed. While claim 7, 17 further includes the additional element of data packets to carry information. Data packets of claim 7, 17 can be similarly analyzed with the electronic signals as it is also a generic computer component that carries information to be transmitted/received. Therefore, the data packet would still be mere instructions to implement the abstract idea on a computer and the conclusion of prong 2 and step 2B analysis would remain.
Claim 9 also further narrow the abstract idea by including additional rules to be followed. While claim 9 further includes the additional elements of additional signals, they are used in similar manner as of the signals analyzed in independent claims. Therefore the analysis of these additional signals would be substantially similar to above and the conclusion of prong 2 and step 2B would be the same.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-3, 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 12 includes the limitation of “wherein the estimating equation is a function of a distance and the estimated transport service fee”. Specification describes the limitation in 0091 as “the estimating equation may be a functional relationship between the distance and the estimated transport service fee” (emphasis added). A functional relationship between X and Y is different from a function of X and Y because the former describes a function y = f(x) while the latter describe a function z = f(x, y). In other words, the claim’s plain meaning describe an equation where both distance and estimated transport service fee are the domain of the equation. On the other hand, the specification describe the equation as a function of fee where only the distance is part of the domain. Therefore, claims 2 and 12 are indefinite. It appears that the claim language is a drafting oversight and therefore for purpose of examination, claims 2 and 12 will be interpreted as “a functional relationship between distance and the estimated transport service fee”. Applicant is recommended to amend the claim language consistent with 0091’s disclosure.
Claims 3 and 13 depends on claims 2 and 12 and are therefore rejected based on dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, 7, 11-12, 16, 17, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Radhakrishnan (US 20130268406)
As per claim 1, Radhakrishnan discloses a system, comprising:
at least one computer-readable storage medium including a set of instructions for determining a transport service fee (see at least Fig. 1, system 100 includes databases 140 that’s used by price adjustment 150. See also 0022 the components of system 100 can be implemented on … one or more servers); and
at least one processor in communication with the at least one computer-readable storage medium, wherein when executing the set of instructions (see at least Fig. 1, system 100 includes databases 140 that’s used by price adjustment 150. See also 0022 the components of system 100 can be implemented on … one or more servers), the at least one processor is directed to:
obtain first electronic signals encoding a service request from a passenger terminal device, wherein the service request comprises starting point information and destination information (see at least Radhakrishnan, 0027, requester data 111 can include data indicating … (ii) a requesting device requesting the service … (iv) current location …,(v) a destination or service location requested. See also 0079, The fare estimate user interface can enable a user to input a drop off location … Based on the current location or pick up location, … the drop off location … the application … can calculate and display the estimated fare. Examiner notes that as shown in 0079, the current location is intended to mean a pick up location (starting point));
operate logical circuits in the at least one processor to determine an estimated transport service fee based on the service request (see at least Radhakrishnan, 0026, Using requester data 111 received …, system 100 can determine current, up-to-date information …. to properly set or adjust a price. See also 0039, price adjustment 150 can adjust the price relative to a default price by using multipliers.);
operate the logical circuits in the at least one processor to obtain a price adjustment condition based on the service request, wherein the price adjustment condition is related to the starting point or historical information of the passenger terminal device or a driver terminal device (see at least Radhakrishnan, 0034, For example, in San Francisco, there can be a high number of requesters at a certain time (e.g., around 10 pm after a baseball game has ended)… where transportation services … are requested so that there is a spike in demand … Due to the limited availability … system 100 can adjust the price of the service (e.g., increase the cost) for the requesters in San Francisco. Examiner notes the limited availability resulted from the demand spike is a price adjustment condition related to starting point (San Francisco));
operate the logical circuits in the at least one processor to determine an amount of price adjustment based on the price adjustment condition (see at least Radhakrishnan, 0036, the rules and models database can include rules for limiting the increase or decrease in price adjustment);
operate the logical circuits in the at least one processor to determine an estimated transport service fee after price adjustment based on the amount of price adjustment and the estimated transport service fee (see at least Radhakrishnan, 0039, In one implementation, the price adjustment 150 can apply a multiplier … to indicate that the price needs to be increased by 1.5 times the default price value. See also 0042, after the price has been adjusted, the price adjustment 150 can then provide the adjusted price 151 to the device interface.); and
transmit second electronic signals encoding the estimated transport service fee after price adjustment to the passenger terminal device (see at least Radhakrishnan, 0042, … 150 can then provide the adjusted price 151 to the device interface 110 … The device interface 110 can transmit data corresponding to the adjusted price 151 … to one or more requesting devices 170 … See also 0047, a transaction confirmation 165 can be provided …  to the requesting device 170. … The transaction confirmation 165 can provide information detailing … the adjusted price).

As per claim 2, Radhakrishnan further discloses the system of claim 1, wherein to determine the estimated transport service fee, the at least one processor is directed to:
operate the logical circuits in the at least one processor to determine a first distance based on the service request (see at least Radhakrishnan, 0057, the real-time price can correspond to … amount per distance traveled (e.g., mile) during performance of the service. See also Fig. 4C, where a per mile cost is part of the component that forms the estimated fare shows on Fig. 4G. Examiner notes that whichever distance used to arrive at the $57-66 estimate on Fig. 4G based on the $14.7/mile cost is the first distance);
operate the logical circuits in the at least one processor to obtain an estimating equation, wherein the estimating equation is a function of a distance and the estimated transport service fee (See at least Radhakrishnan, 0057, the real-time price can correspond to … amount per distance traveled (e.g., mile) during performance of the service. See also Fig. 4C, which indicates in box 432 that fee is calculated as an minimum fare plus a $14.7/mile fee after being subjected to a 3 time multiplier.); and
operate the logical circuits in the at least one processor to determine the estimated transport service fee based on the first distance and the estimating equation (See at least Radhakrishnan, 0057, the real-time price can correspond to … amount per distance traveled (e.g., mile) during performance of the service. See also 0056, The real-time price can be a default price or a price that is set based on user’s current location. … a real-time price … can be adjusted … based on current conditions. See also, 0053, For example, … the price for the service can be increased by … a multiplier. Examiner notes that as shown in 0053, adjusted price is calculated after calculating a default price (estimated transport service fee) and apply a multiplier (e.g., 3X) to arrive at the real-time price (price after adjustment)).

As per claim 6, Radhakrishnan further discloses the system of claim 1, the at least one processor is further directed to:
operate the logical circuits in the at least one processor to determine a real-time transport service fee based on the service request (see at least Radhakrishnan, 0056, computing device can determine a real-time price for providing the on-demand service for the user); and
transmit third electronic signals encoding the real-time transport service fee to the passenger terminal device (see at least Fig. 4G, where the price range $57-66 is presented to requestor (passenger)).

As per claim 7, Radhakrishnan further discloses the system of claim 6, wherein to determine the real-time transport service fee, the at least one processor is directed to:
operate the logical circuits in the at least one processor to receive at least one data packet including a location data point (see at least Radhakrishnan, 0026, Using requester data 111 received from the requesting device … system 100 can determine current, up-to-date information. … requester data 111 can be used (in part) to determine … the current location of requesters);
operate the logical circuits in the at least one processor to identify a valid data packet including the location data point from the at least one data packet (see at least Radhakrishnan, 0026, … requester data 111 can be used (in part) to determine … the current location of requesters); and
operate the logical circuits in the at least one processor to determine the real-time transport service fee based on a preset fee rule and the location data point in the valid data packet (See at least Radhakrishnan, 0034, Due to the limited availability … system 100 can adjust the price ... for requesters in San Francisco. See also 0039, price adjustment 150 can adjust the price relative to a default price by using multipliers).

Claims 11-12, 16-17, 20 includes limitations substantially similar to claims 1, 2, 6, 7 and are rejected under similar rationale set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 13 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 20130268406) in view of Forstall (US 20110184774).
As per claim 3, Radhakrishnan further discloses the system of claim 2, wherein to obtain the estimating equation, the at least one processor is directed to:
operate the logical circuits in the at least one processor to obtain historical data belonging to a same city and a same time period of the service request, wherein the historical data includes 
operate the logical circuits in the at least one processor to generate the estimating equation based on the historical data and a preset model (See also 0044, The price adjustment can use the stored historical data with the adjusted price information, … to adjust the price for a service at a later time).

While Radhakrishnan discloses using historical data to forecast future, it doesn’t explicitly disclose the historical data include a second distance. Forstall teaches that in a system that estimates demand for drivers, the system uses historical information including average distance for the purpose of identifying patterns (see at least Forstall, 0037, The origins (i.e., pick-up locations) and/or destinations (i.e., drop-off locations) for trips can be analyzed to identify patterns associated with such groups, as well as, … the average distance between origins and destinations).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Radhakrishnan’s historical data to include Forstall’s distance data for each trip for the purpose of identifying patterns and trend associated with the region and group. 

Claim 13 includes limitations substantially similar to claim 3 and is rejected under similar rationale set forth above.

Claims 4, 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 20130268406) in view of Callioni (US 20140006109).
As per claim 4, Radhakrishnan discloses the system of claim 1, wherein to obtain the price adjustment condition, the at least one processor is directed to:
operate the logical circuits in the at least one processor to identify at least one driver terminal device within a nearby region of the starting point based on the starting point information of the service request (see at least Radhakrishnan, 0038, … out of a possible 100 service providers in a given area, 80 of them are currently servicing …);
operate the logical circuits in the at least one processor to obtain a preset amount of price adjustment (see at least Radhakrishnan, 0038, … if the utilization percentage is less than 60%, the price can be reduced or decreased. See also 0039, The price adjustment 150 can adjust the price relative to a default price by using multipliers);

Radhakrishnan does not explicitly disclose
operate the logical circuits in the at least one processor to obtain a first acceptance probability before price adjustment and a second acceptance probability after price adjustment of the passenger terminal device based on the amount of the preset price adjustment; and
operate the logical circuits in the at least one processor to obtain a first order snatching probability before price adjustment and a second order snatching probability after price adjustment of the driver terminal device based on the amount of the preset price adjustment.

Radhakrishnan, however, discloses that the relationship between provider and requestor is a relationship of supply and demand.
Callioni teaches that in order to identify optimal market condition, supply side (seller) and demand side (buyer) behavior at different price points are calculated. In particular, Callioni teaches
operate the logical circuits in the at least one processor to obtain a first acceptance probability at a first price and a second acceptance probability after price adjustment of the buyer based on the amount of the preset price adjustment (see at least Callioni, 0119, Turning to Fig. 6A, … the offer acceptance curve 602 is near 100% at lower prices but decreases rapidly as prices increase. Examiner notes that based on amount of discount (or increase) shown in Fig. 6A, probability of acceptance changes); and
operate the logical circuits in the at least one processor to obtain a first order snatching probability of the first price and a second order snatching probability after price adjustment of the seller based on the amount of the preset price adjustment (see at least Callioni, 0119, … In contract, the probability curve 604 of the seller … gradually increases as the price increases Examiner notes that based on amount of price increase shown in Fig.6A, probability of seller providing the offer would differ).

Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Radhakrishnan’s analysis of current market condition with Callioni’s price sensitivity analysis that considers both supply side and demand side behavior at different price points for the purpose of providing further detail about market behavior such as Callioni’s deal curve (Callioni: 0119, Fig. 6A).

 Claim 14 includes limitations substantially similar to claim 4 and is rejected under similar rationale set forth above.

Claims 5, 15 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 20130268406) in view of Drummond (US 20140074543).
As per claim 5, Radhakrishnan further discloses the system of claim 1, wherein to determine the amount of price adjustment, the at least one processor is directed to:
operate the logical circuits in the at least one processor to determine [an amount] 
operate the logical circuits in the at least one processor to obtain a preset amount of price adjustment (See at least Radhakrishnan, 0053, For example, if … demand is much higher than supply, the price for the service can be increased by an amount or by a multiplier. Examiner notes the increased amount/multiplier is the preset amount of price adjustment); and
operate the logical circuits in the at least one processor to determine an amount of price adjustment based on the preset amount of price adjustment and the [amount] 

Radhakrishnan, while disclosing using an amount of provider and requester (supply and demand) to determine if demand exceeds supply (0053), Radhakrishnan, however, does not explicitly disclose that such amount can be related to a ratio between provider and requester.

Drummond, however, teaches that for the purpose of determining whether demand outpace supply (e.g., to determine if inventory is sufficient), a ratio between supply and demand can be used (see at least Drummond, See also 0034, Because the ratio of supply to demand is less than the threshold, the user is in danger of not having enough of the article to meet forecast demand).
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Radhakrishnan’s using the amount of supply versus demand (provider v.s. requestor) to incorporate Drummond’s using a ratio between supply and demand to determine whether demand is much higher than supply for the purpose of improving accuracy and objectiveness of such determination as using a percentage/ratio would be less likely to be influenced by the absolute number of overall population (provider plus requestor). 

Claim 15 includes limitations substantially similar to claim 5 and is rejected under similar rationale set forth above.

Claims 8, 18 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 20130268406) in view of De Gennaro (US 20140074757).
As per claim 8, Radhakrishnan further discloses the system of claim 6, wherein to determine the real-time transport service fee, the at least one processor is directed to:
operate the logical circuits in the at least one processor to obtain a driven route based on the service request (see at least Radhakrishnan, 0027, requester data 111 can include … (vi) a route requested by a requesting device);

Radhakrishnan does not explicitly disclose 
operate the logical circuits in the at least one processor to identify a high-speed toll road section of the driven route based on the driven route;
operate the logical circuits in the at least one processor to determine a high-speed toll amount based on the high-speed toll road section; and
operate the logical circuits in the at least one processor to determine the real-time transport service fee at least in part based on the high-speed toll amount.

De Gennaro teaches 
operate the logical circuits in the at least one processor to identify a high-speed toll road section of the driven route based on the driven route (see at least De Gennaro, 0034, A taxi fare can include … tolls. ... See also 0036,  … The estimated fare can include … multiple routes, each with their own estimated fare information.);
operate the logical circuits in the at least one processor to determine a high-speed toll amount based on the high-speed toll road section (see at least De Gennaro, 0034, A taxi fare can include … tolls. ... See also 0036,  … The estimated fare can include … multiple routes, each with their own estimated fare information. Examiner notes that each route has its own fare information, which includes additional fees such as tolls); and
operate the logical circuits in the at least one processor to determine the real-time transport service fee at least in part based on the high-speed toll amount (see at least De Gennaro, 0061, the estimated fare can include … multiple routes, each with their own estimated fare information. See also Fig. 6, wherein total estimated price for each route ($25 v.s. $30) is shown. Examiner notes the total price for each route that has its own fare information would include the tolls for each route)

Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Radhakrishnan’s calculation of real-time pricing with De Gennaro’s method of incorporating each route’s toll amount for the purpose of accurately accounting for the fees attributed by toll amount.

Claim 18 includes limitations substantially similar to claim 8 and is rejected under similar rationale set forth above.

Claims 9-10, 19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Radhakrishnan (US 20130268406) in view of De Gennaro (US 20140074757), further in view of Hanson (US 6253146).
As per claim 9, Radhakrishnan/De Gennaro discloses the system of claim 8, but does not explicitly disclose before identifying the high-speed toll road section of the driven route further, the at least one processor is further directed to:
transmit fourth electronic signals encoding a first inquiry which inquires whether to pass the high-speed toll road section to the passenger terminal device at the beginning of a trip;
receive fifth electronic signals encoding a first feedback corresponding to the first inquiry from the passenger terminal device; and
operate the logical circuits in the at least one processor to determine a planning route based on the service request and the first feedback.

Hanson teaches that prior to performing route calculation for a request, a system would be configured to:
transmit electronic signals encoding a first inquiry which inquires whether to pass the high-speed toll road section to the passenger terminal device at the beginning of a trip (see at least 7: 45-60, server asks the subscriber how many minutes they would drive to avoid a dollar in tolls. Examiner notes that this question is an inquiry to pass the toll road);
receive fifth electronic signals encoding a first feedback corresponding to the first inquiry from the passenger terminal device (see at least 7: 45-60, server asks the subscriber how many minutes they would drive to avoid a dollar in tolls. When computing the fastest route, the toll minimizing algorithm multiplies the number of minutes specified … by the toll … Examiner notes the answer provided is a feedback); and
operate the logical circuits in the at least one processor to determine a planning route based on the service request and the first feedback (see at least 7: 45-60, server asks the subscriber how many minutes they would drive to avoid a dollar in tolls. When computing the fastest route, the toll minimizing algorithm multiplies the number of minutes specified … by the toll).

Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Radhakrishnan’s/De Geanno’s route generation of request to incorporate Hanson’s inquiry regarding toll-road usage for the purpose of minimizing the amount of toll a user has to pay when there is a reasonable free alternative (Hanson 7: 45-52).


As per claim 10, Radhakrishnan further discloses the system of claim 8, wherein to identify the high-speed toll road section of the driven route, the processor is directed to:
operate the logical circuits in the at least one processor to obtain a location coordinate point along the driven route based on the driven route (see at least Radhakrishnan, 0027, requester data 111can include … (iv) a current location of a requesting device. Examiner notes the current location is part of the route to destination);

Radhakrishnan does not explicitly disclose 
operate the logical circuits in the at least one processor to determine a high-speed toll station along the driven route based on the location coordinate point and a map;
operate the logical circuits in the at least one processor to identify the high-speed toll road section of the driven route based on the high-speed toll station.

De Geanno teaches that when calculating taxi fare for each possible routes, the system is configured to:
operate the logical circuits in the at least one processor to obtain a location coordinate point along the driven route based on the driven route (See at least De Geanno, 0036, The estimated time and distance for each route can take into account real-time … information such as current road congestion. See also 0072-0073, a map is composed of a set of road segments … Current road condition … includes real-time information about current … pricing of road segments);
operate the logical circuits in the at least one processor to determine a high-speed toll 
operate the logical circuits in the at least one processor to identify the high-speed toll road section of the driven route based on the high-speed toll [segment] 

Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Radhakrishnan’s route calcualtion with De Gennaro’s usage of mapping database for the purpose of establishing a route from requesting location to a destination.

De Geanno, while strongly implies that each segment is at least associated with an entrance into the segment, it nevertheless does not explicitly teaches such entrance that transition from one segment to another that has a different price/toll from a previous segment, which can represent the claimed toll station.
Hanson teaches that in a database of road segments, each segment would include an entry point (See at least Hanson, 8:37-50, Each record will include  … geographic coordinates of each entry and exit point of the segments of each street. Examiner notes an entry into a segment with a toll is representing a toll station that signals the beginning of charge)
Therefore, it would be obvious for one ordinary skilled in the art before the effective filing date of the present invention to modify Radhakrishnan’s/De Geanno’s route generation of request to incorporate Hanson’s entry point and exit point between each segments to arrive at the claimed determination of a toll station along the route for the purpose of properly generate a route and collect relevant information about the route.

Claim 19 includes limitations substantially similar to claim 10 and is rejected under similar rationale set forth above.

Please Note:
The following prior art(s) listed below are pertinent to the invention but was not relied upon for rejection.
Podgurny (US 20140180955): 0158-0160 of Podgurny describe a method of calculating an initial price for a trip between origin and a destination and subsequently subject a discount rate (e.g., via the formula of initial price quote*(1-discount rate)) to calculate an adjusted price for the journey.

Conclusion       
                                                                                                                                                                                          
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE CHEN whose telephone number is (571)270-5499. The examiner can normally be reached Monday-Friday, 8:30 AM -5:00 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Resha H Desai can be reached on 571-270-7792. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GEORGE CHEN
Primary Examiner
Art Unit 3628

/GEORGE CHEN/Primary Examiner, Art Unit 3628